Case 1:19-cv-01551-RBJ-NYW Document 29 Filed 09/03/19 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                   DENVER DIVISION

  Civil Action No. 1:19-cv-01551-RBJ-NYW

  KATHERINE L. REMMEREID,
                         Plaintiff,
  v.
  EQUIFAX INFORMATION SERVICES, LLC
  and TRANSUNION, LLC,
                         Defendants.

                      JOINT MOTION FOR AGREED PROTECTIVE ORDER


          Defendants Trans Union LLC and Equifax Information Services, LLC, and Plaintiff

  Katherine L. Remmereid file this their Joint Motion for Agreed Protective Order and show the

  Court as follows:

                                                  I.

          In this suit, Plaintiff has alleged that Defendants violated the Fair Credit Reporting Act.

  The nature of this action necessarily involves personal and confidential information regarding

  Plaintiff and trade secrets and other confidential policies and procedures from Defendants.

                                                  II.

          Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Parties agree that

  good cause has been shown to protect certain documents, testimony, discovery responses, and

  other materials or information produced in connection with discovery or other disclosure

  obligations in this cause of action. Such protection is necessary to avoid revealing personal

  information, trade secrets, other confidential research, development, or commercial information,

  which the Parties agree, should not be revealed to persons or entities outside of this litigation

  and, should be revealed only in a permissible way within this litigation.

                                                                                                   1
  3953280.1
Case 1:19-cv-01551-RBJ-NYW Document 29 Filed 09/03/19 USDC Colorado Page 2 of 3




                                                III.

          The Parties have negotiated the terms of a mutually acceptable Agreed Protective Order.

  The original Agreed Protective Order has been executed by counsel for the Parties and is being

  submitted to the Court as the proposed order on this motion.

          WHEREFORE, PREMISES CONSIDERED, the Parties respectfully request that the

  Court enter the Agreed Protective Order.

  Dated: September 3, 2019.


  /s/ Taxiarchis Hatzidimitriadis                  /s/ Paul W. Sheldon
  TAXIARCHIS HATZIDIMITRIADIS                      ELIZABETH K. OLSON
  thatz@sulaimanlaw.com                            Colorado Bar No. 41620
  NATHAN C. VOLHEIM                                olsone@hallevans.com
  nvolheim@sulaimanlaw.com                         HALL & EVANS, LLC
  SULAIMAN LAW GROUP, LTD                          1001 Seventeenth Street, Suite 300
  2500 S Highland Ave., Suite 200                  Denver, CO 80202
  Lombard, IL 60148                                (303) 628-3300
  (630) 581-5858                                   (303) 628-3368 Fax
  (630) 575-8188 Fax                               and
  Counsel for Plaintiff                            PAUL W. SHELDON
                                                   Colorado Bar No. 22747
                                                   psheldon@qslwm.com
  /s/ Tameika L. Montgomery                        QUILLING, SELANDER, LOWNDS,
  MEGAN ROSE GARNETT                               WINSLETT & MOSER, P.C.
  mgarnett@polsinelli.com                          6900 N. Dallas Parkway, Suite 800
  POLSINELLI PC                                    Plano, TX 75024
  1401 Lawrence St, Suite 2300                     (214) 560-5453
  Denver, CO 80202                                 (214) 871-2111 Fax
  (305) 583-8238                                   Counsel for Trans Union LLC
  and
  MISTY L. PETERSON
  mpeterson@kslaw.com
  TAMEIKA L. MONTGOMERY
  tmontgomery@kslaw.com
  KING & SPALDING LLP
  1180 Peachtree St NE
  Atlanta, GA 30309
  (404) 572-4939
  (404) 572-3100 Fax
  Counsel for Equifax Information Services,
  LLC

                                                                                                    2
  3953280.1
Case 1:19-cv-01551-RBJ-NYW Document 29 Filed 09/03/19 USDC Colorado Page 3 of 3




                                   CERTIFICATE OF SERVICE
          I hereby certify that on this the 3rd day of September 2019 I electronically filed the above
  and foregoing document with the Clerk of the Court using the CM/ECF system, which will send
  notification of such filing to the following:

   Taxiarchis Hatzidimitriadis                       Megan Rose Garnett
   thatz@sulaimanlaw.com                             mgarnett@polsinelli.com
   Nathan C. Volheim                                 Polsinelli PC
   nvolheim@sulaimanlaw.com                          1401 Lawrence St, Suite 2300
   Sulaiman Law Group, Ltd                           Denver, CO 80202
   2500 S Highland Ave., Suite 200                   (305) 583-8238
   Lombard, IL 60148                                 and
   (630) 581-5858                                    Misty L. Peterson
   (630) 575-8188 Fax                                mpeterson@kslaw.com
   Counsel for Plaintiff                             Tameika L. Montgomery
                                                     tmontgomery@kslaw.com
                                                     King & Spalding LLP
                                                     1180 Peachtree St NE
                                                     Atlanta, GA 30309
                                                     (404) 572-4939
                                                     (404) 572-3100 Fax
                                                     Counsel for Equifax Information Services,
                                                     LLC



                                                  /s/ Paul W. Sheldon
                                                  PAUL W. SHELDON




                                                                                                    3
  3953280.1
